Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-7 and 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claim 9, 14, and 20), it contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
1. A method for device operation across multiple operating system modalities, comprising: 
performing, by a first operating system executing in a first virtual machine that is supported by a hypervisor, one or more device initialization operations for a device; 
determining, by a second operating system executing in a second virtual machine that is supported by the hypervisor, that the device is in an initialized state; 
indicating, by the second operating system to the hypervisor, that the device is in an initialized state; and 
performing, by the second operating system, one or more device operations of the device in the initialized state.

Claims 2-7, 10-13, and 15-19 are respectively dependent upon independent claims 1, 9, and 14.  Therefore claims 2-7, 10-13, and 15-19 are allowable by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20200396080 A1).
US 20200396080 A1: the electronic device 701 (e.g., the electronic device 101 of FIG. 1 or the electronic device 201 of FIG. 2) may operate based on a first operating system 701-1 (e.g., the first operating system 233-1 of FIG. 2) and a second operating system 701-2 (e.g., the second operating system 233-2 of FIG. 2). In operation 712, the electronic device 701 may transmit an initial registration request (an initialization request) message to the server 702 (e.g., the server 108 of FIG. 1) based on the first operating system 701-1. According to an embodiment, an initialization request message may include device unique info of the electronic device 701. For example, the device unique info may include an International Mobile Equipment Identity (IMEI) of the electronic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/M.N.P./Examiner, Art Unit 2114                                            

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114